                                   1

                                   2

                                   3

                                   4                                 UNITED STATES DISTRICT COURT

                                   5                                NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     DIONN NOVELL TAYLOR,                            Case No. 18-cv-04857-PJH
                                                       Plaintiff,
                                   8
                                                                                         ORDER OF SERVICE
                                                 v.
                                   9

                                  10     SAN FRANCISCO COUNTY JAIL, et al.,
                                                       Defendants.
                                  11

                                  12
Northern District of California
 United States District Court




                                  13          Plaintiff, a detainee, proceeds with a pro se civil rights complaint under 42 U.S.C.

                                  14   § 1983. The original complaint was dismissed with leave to amend. Plaintiff has filed an

                                  15   amended complaint.

                                  16                                           DISCUSSION

                                  17          STANDARD OF REVIEW

                                  18          Federal courts must engage in a preliminary screening of cases in which prisoners

                                  19   seek redress from a governmental entity or officer or employee of a governmental entity.

                                  20   28 U.S.C. § 1915A(a). In its review the court must identify any cognizable claims, and

                                  21   dismiss any claims which are frivolous, malicious, fail to state a claim upon which relief

                                  22   may be granted, or seek monetary relief from a defendant who is immune from such

                                  23   relief. Id. at 1915A(b)(1),(2). Pro se pleadings must be liberally construed. Balistreri v.

                                  24   Pacifica Police Dep't, 901 F.2d 696, 699 (9th Cir. 1990).

                                  25          Federal Rule of Civil Procedure 8(a)(2) requires only "a short and plain statement

                                  26   of the claim showing that the pleader is entitled to relief." "Specific facts are not

                                  27   necessary; the statement need only '"give the defendant fair notice of what the . . . . claim

                                  28   is and the grounds upon which it rests."'" Erickson v. Pardus, 551 U.S. 89, 93 (2007)
                                   1   (citations omitted). Although in order to state a claim a complaint “does not need detailed

                                   2   factual allegations, . . . a plaintiff's obligation to provide the 'grounds’ of his 'entitle[ment]

                                   3   to relief' requires more than labels and conclusions, and a formulaic recitation of the

                                   4   elements of a cause of action will not do. . . . Factual allegations must be enough to

                                   5   raise a right to relief above the speculative level." Bell Atlantic Corp. v. Twombly, 550

                                   6   U.S. 544, 555 (2007) (citations omitted). A complaint must proffer "enough facts to state

                                   7   a claim to relief that is plausible on its face." Id. at 570. The United States Supreme

                                   8   Court has recently explained the “plausible on its face” standard of Twombly: “While legal

                                   9   conclusions can provide the framework of a complaint, they must be supported by factual

                                  10   allegations. When there are well-pleaded factual allegations, a court should assume their

                                  11   veracity and then determine whether they plausibly give rise to an entitlement to relief.”

                                  12   Ashcroft v. Iqbal, 556 U.S. 662, 679 (2009).
Northern District of California
 United States District Court




                                  13          To state a claim under 42 U.S.C. § 1983, a plaintiff must allege two essential

                                  14   elements: (1) that a right secured by the Constitution or laws of the United States was

                                  15   violated, and (2) that the alleged deprivation was committed by a person acting under the

                                  16   color of state law. West v. Atkins, 487 U.S. 42, 48 (1988).

                                  17          LEGAL CLAIMS

                                  18          Plaintiff states that he is living in unsanitary conditions at the county jail.

                                  19          Inmates who sue prison officials for injuries suffered while in custody may do so

                                  20   under the Eighth Amendment’s Cruel and Unusual Punishment Clause or, if not yet

                                  21   convicted, under the Fourteenth Amendment’s Due Process Clause. See Bell v. Wolfish,

                                  22   441 U.S. 520, 535 (1979); Castro v. Cnty. of Los Angeles, 833 F.3d 1060, 1067-68 (9th

                                  23   Cir. 2016) (en banc). But under both clauses, the inmate must show that the prison

                                  24   official acted with deliberate indifference. Id. at 1068. Under the Fourteenth Amendment,

                                  25   a pretrial detainee plaintiff also must show that the challenged prison condition amounts

                                  26   to punishment because it is not “reasonably related to a legitimate governmental

                                  27   objective.” Byrd v. Maricopa Cty. Board of Supervisors, 845 F.3d 919, 924 (9th Cir.

                                  28
                                                                                        2
                                   1   2017) (quoting Bell, 441 U.S. at 539).1 If the particular restriction or condition is

                                   2   reasonably related, without more, it does not amount to punishment. Bell, 441 U.S. at

                                   3   538-39; but cf. Shorter v. Baca, No. 16-56051, slip op. at 25 (9th Cir. Jul. 16, 2018)

                                   4   (holding jail officials not entitled to deference where they offered no reason for keeping

                                   5   mentally ill inmates shackled and unclothed, without food, water, or access to a toilet for

                                   6   hours at a time).

                                   7          Plaintiff states that his housing unit has faulty plumbing pipes which cause the

                                   8   toilets to overflow and leaks from the ceiling which has led to his cell being flooded with

                                   9   sewage. Plaintiff states that several defendants were informed about the issue but have

                                  10   failed to take appropriate action. Liberally construed, these allegations are sufficient to

                                  11   proceed against defendants Sgt. Miller, Sgt. Dolly and Capt. Jackson.

                                  12                                          CONCLUSION
Northern District of California
 United States District Court




                                  13          1. All defendants are dismissed with prejudice except for Sgt. Miller, Sgt. Dolly

                                  14   and Capt. Jackson. The clerk shall issue a summons and the United States Marshal

                                  15   shall serve, without prepayment of fees, copies of the amended complaint (Docket No. 5)

                                  16   with attachments and copies of this order on the following defendants: Sergeant Miller,

                                  17   Sergeant Dolly and Captain Jackson at San Francisco County Jail.

                                  18          2. In order to expedite the resolution of this case, the court orders as follows:

                                  19                 a. No later than sixty days from the date of service, defendants shall file a

                                  20   motion for summary judgment or other dispositive motion. The motion shall be supported

                                  21   by adequate factual documentation and shall conform in all respects to Federal Rule of

                                  22   Civil Procedure 56, and shall include as exhibits all records and incident reports

                                  23   stemming from the events at issue. If defendant is of the opinion that this case cannot be

                                  24   resolved by summary judgment, she shall so inform the court prior to the date her

                                  25   summary judgment motion is due. All papers filed with the court shall be promptly served

                                  26
                                          1
                                  27       Under the Eighth Amendment, a convicted prisoner must show that the challenged
                                       prison condition is serious enough to constitute cruel and unusual punishment within the
                                  28   meaning of the Eighth Amendment. See Farmer v. Brennan, 511 U.S. 825, 834 (1994).

                                                                                      3
                                   1   on the plaintiff.

                                   2                   b. At the time the dispositive motion is served, defendants shall also serve,

                                   3   on a separate paper, the appropriate notice or notices required by Rand v. Rowland, 154

                                   4   F.3d 952, 953-954 (9th Cir. 1998) (en banc), and Wyatt v. Terhune, 315 F.3d 1108, 1120

                                   5   n. 4 (9th Cir. 2003). See Woods v. Carey, 684 F.3d 934, 940-941 (9th Cir. 2012) (Rand

                                   6   and Wyatt notices must be given at the time motion for summary judgment or motion to

                                   7   dismiss for nonexhaustion is filed, not earlier); Rand at 960 (separate paper requirement).

                                   8                   c. Plaintiff's opposition to the dispositive motion, if any, shall be filed with

                                   9   the court and served upon defendants no later than thirty days from the date the motion

                                  10   was served upon him. Plaintiff must read the attached page headed "NOTICE --

                                  11   WARNING," which is provided to him pursuant to Rand v. Rowland, 154 F.3d 952, 953-

                                  12   954 (9th Cir. 1998) (en banc), and Klingele v. Eikenberry, 849 F.2d 409, 411-12 (9th Cir.
Northern District of California
 United States District Court




                                  13   1988).

                                  14            If defendants file a motion for summary judgment claiming that plaintiff failed to

                                  15   exhaust his available administrative remedies as required by 42 U.S.C. § 1997e(a),

                                  16   plaintiff should take note of the attached page headed "NOTICE -- WARNING

                                  17   (EXHAUSTION)," which is provided to him as required by Wyatt v. Terhune, 315 F.3d

                                  18   1108, 1120 n. 4 (9th Cir. 2003).

                                  19                   d. If defendant wishes to file a reply brief, he shall do so no later than

                                  20   fifteen days after the opposition is served upon her.

                                  21                   e. The motion shall be deemed submitted as of the date the reply brief is

                                  22   due. No hearing will be held on the motion unless the court so orders at a later date.

                                  23            3. All communications by plaintiff with the court must be served on defendant, or

                                  24   defendant’s counsel once counsel has been designated, by mailing a true copy of the

                                  25   document to defendants or defendants' counsel.

                                  26            4. Discovery may be taken in accordance with the Federal Rules of Civil

                                  27   Procedure. No further court order under Federal Rule of Civil Procedure 30(a)(2) is

                                  28   required before the parties may conduct discovery.
                                                                                        4
                                   1          5. It is plaintiff's responsibility to prosecute this case. Plaintiff must keep the court

                                   2   informed of any change of address by filing a separate paper with the clerk headed

                                   3   “Notice of Change of Address.” He also must comply with the court's orders in a timely

                                   4   fashion. Failure to do so may result in the dismissal of this action for failure to prosecute

                                   5   pursuant to Federal Rule of Civil Procedure 41(b).

                                   6          IT IS SO ORDERED.

                                   7   Dated: November 29, 2018

                                   8

                                   9
                                                                                                 PHYLLIS J. HAMILTON
                                  10                                                             United States District Judge
                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
                                                                                      5
                                   1                        NOTICE -- WARNING (SUMMARY JUDGMENT)

                                   2          If defendants move for summary judgment, they are seeking to have your case

                                   3   dismissed. A motion for summary judgment under Rule 56 of the Federal Rules of Civil

                                   4   Procedure will, if granted, end your case.

                                   5          Rule 56 tells you what you must do in order to oppose a motion for summary

                                   6   judgment. Generally, summary judgment must be granted when there is no genuine issue

                                   7   of material fact--that is, if there is no real dispute about any fact that would affect the

                                   8   result of your case, the party who asked for summary judgment is entitled to judgment as

                                   9   a matter of law, which will end your case. When a party you are suing makes a motion

                                  10   for summary judgment that is properly supported by declarations (or other sworn

                                  11   testimony), you cannot simply rely on what your complaint says. Instead, you must set

                                  12   out specific facts in declarations, depositions, answers to interrogatories, or authenticated
Northern District of California
 United States District Court




                                  13   documents, as provided in Rule 56(e), that contradict the facts shown in the defendant’s

                                  14   declarations and documents and show that there is a genuine issue of material fact for

                                  15   trial. If you do not submit your own evidence in opposition, summary judgment, if

                                  16   appropriate, may be entered against you. If summary judgment is granted, your case will

                                  17   be dismissed and there will be no trial.

                                  18                              NOTICE -- WARNING (EXHAUSTION)
                                              If defendants file a motion for summary judgment for failure to exhaust, they are
                                  19

                                  20   seeking to have your case dismissed. If the motion is granted it will end your case.

                                  21          You have the right to present any evidence you may have which tends to show

                                  22   that you did exhaust your administrative remedies. Such evidence may be in the form of
                                  23
                                       declarations (statements signed under penalty of perjury) or authenticated documents,
                                  24
                                       that is, documents accompanied by a declaration showing where they came from and
                                  25
                                       why they are authentic, or other sworn papers, such as answers to interrogatories or
                                  26
                                       depositions. If defendants file a motion for summary judgment for failure to exhaust and it
                                  27

                                  28   is granted, your case will be dismissed and there will be no trial.

                                                                                      6
                                   1                                  UNITED STATES DISTRICT COURT

                                   2                                 NORTHERN DISTRICT OF CALIFORNIA

                                   3
                                         DIONN NOVELL TAYLOR,
                                   4                                                          Case No. 18-cv-04857-PJH
                                                        Plaintiff,
                                   5
                                                  v.                                          CERTIFICATE OF SERVICE
                                   6
                                         SAN FRANCISCO COUNTY JAIL, et al.,
                                   7
                                                        Defendants.
                                   8

                                   9
                                              I, the undersigned, hereby certify that I am an employee in the Office of the Clerk, U.S.
                                  10
                                       District Court, Northern District of California.
                                  11

                                  12
Northern District of California




                                              That on November 29, 2018, I SERVED a true and correct copy(ies) of the attached, by
 United States District Court




                                  13
                                       placing said copy(ies) in a postage paid envelope addressed to the person(s) hereinafter listed, by
                                  14
                                       depositing said envelope in the U.S. Mail, or by placing said copy(ies) into an inter-office delivery
                                  15
                                       receptacle located in the Clerk's office.
                                  16

                                  17    Dionn Novell Taylor ID: 18660214
                                        850 Bryant Street
                                  18    San Francisco, CA 94103
                                  19

                                  20
                                       Dated: November 29, 2018
                                  21

                                  22                                                      Susan Y. Soong
                                                                                          Clerk, United States District Court
                                  23

                                  24

                                  25                                                      By:________________________
                                                                                          Kelly Collins, Deputy Clerk to the
                                  26
                                                                                          Honorable PHYLLIS J. HAMILTON
                                  27

                                  28
                                                                                          7
